People v Torres (2015 NY Slip Op 04925)





People v Torres


2015 NY Slip Op 04925


Decided on June 11, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2015

Mazzarelli, J.P., Sweeny, Gische, Clark, JJ.


3187/11 15374 3617/11 15373

[*1] The People of the State of New York, Respondent, —
vCarlos Torres, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (John Moore, J.), rendered on or about October 18, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: JUNE 11, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.